             Case 2:20-mc-00055-JJT Document 11 Filed 12/11/20 Page 1 of 2




 1   Dominique M. H. Lemoine, Esq.
     LEMOINE & LEFEBVRE, LLP
 2
     1117 Perimeter Center West, Ste. E-308
 3   Atlanta, GA 30338
     T: (678) 471-0507
 4   F: (770) 351-0097
     E: dlemoine@ll-uslaw.com
 5
     Stephen J McFarlane, Esq.
 6
     McFARLANE LAW, PLC
 7   PO BOX 30405
     Phoenix, AZ 85046-0405
 8   T: (480) 991-0032
     F: (480) 483-6673
 9
     E: Stephen@taxlawaz.com
10
     Attorneys for Petitioners
11
                     IN THE UNITED STATES DISTRICT COURT
12
                         FOR THE DISTRICT OF ARIZONA
13
     Laetitia Smet and Jean-Philippe Smet, )
14                                         ) Case No. 2:20-mc-00055-JJT
15               Petitioners,              )
                                           ) NOTICE OF LEAVE OF ABSENCE
16               v.                        )
17                                         )
     United States of America,             )
18
                                           )
19               Respondent.               )
     ________________________________ )
20

21
           PETITIONERS LAETITIA SMET and JEAN-PHILIPPE SMET (deceased),
22
     by and through their undersigned counsel, file this Notice of Leave of Absence on
23

24   behalf of Attorney Dominique LeMoine with this Court.

25
                                              1
             Case 2:20-mc-00055-JJT Document 11 Filed 12/11/20 Page 2 of 2




 1
           DATED: December 11, 2020           /s/ Stephen J. McFarlane
 2
                                              STEPHEN J. McFARLANE
 3                                            McFARLANE LAW, PLC

 4                                            DOMINIQUE LeMOINE
                                              LeMOINE LEFEVRE
 5
                                              Attorneys for Petitioners
 6

 7

 8

 9

10

11                                 Certificate of service
12         I hereby certify that on December 11, 2020, I filed the foregoing with the
13
     Clerk of the Court using the CM/ECF system, which will provide electronic notice
14
     to counsel for the Respondents.
15

16

17                                            /s/ Stephen J. McFarlane
                                              STEPHEN J. McFARLANE
18                                            McFARLANE LAW, PLC
19

20

21

22

23

24

25
                                              2
